Case 2:07-cr-20189-DML-RSW ECF No. 259, PageID.3021 Filed 02/12/21 Page 1 of 1



                         United States District Court
                         Eastern District of Michigan
                              Southern Division

 United States of America,

            Plaintiff,                   District Court No. 07-20189

      v.                                 Honorable David M. Lawson

 Robert McDonel,

            Defendant.


                             Notice of Appeal


      Notice is hereby given that the United States appeals to the

 United States Court of Appeals for the Sixth Circuit from the Order

 Granting Defendant’s Motion to Reduce Sentence [R. 254], entered in

 this action on January 13, 2021, as well as from the Amended

 Judgments [R. 255 and R. 257] entered thereafter.

                                         Respectfully submitted,

                                         Saima S. Mohsin
                                         Acting United States Attorney

                                         /s/ Benjamin Coats
                                         Assistant U. S. Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         Phone: (313) 226-9734
                                         Benjamin.Coats@usdoj.gov
 Dated: February 12, 2021
